DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 22 August 2022. Claim(s) 1-2, 4-22 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim(s) 16 and 20 is withdrawn after consideration of the submitted amendment.
The rejection of claim(s) 5 under 35 U.S.C. 112(b) is withdrawn after consideration of the submitted amendment.
The rejection of claim(s) 10 under 35 U.S.C. 112(d) is withdrawn after consideration of the submitted amendment. However, a new rejection of claim 10 is set forth below. 

Response to Arguments
The rejection of claim(s) 5 under 35 U.S.C. 112(b) is withdrawn after consideration of the submitted remarks at page 6, fifth paragraph (please note that the Office agrees the drawings show a locking mechanism (416) in the form of a “rod”).

The rejection of claim(s) 7 under 35 U.S.C. 112(b) is withdrawn after consideration of the submitted remarks at page 6, sixth paragraph. 

Regarding the rejection of claim 9 under 35 U.S.C. 112(d), the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 7 of the submitted Reply: Claim 1 recites: “an adjustable aerodynamic flap” which means claim 1 is directed to a rotor blade comprising one or more adjustable aerodynamic flaps. Thus, the plurality of adjustable aerodynamic flaps of claim 9 further limits the adjustable aerodynamic flap of claim 1. 
This argument is considered not persuasive because, as recited in claim 1, “an adjustable aerodynamic flap” is directed to a single flap of a single rotor blade. The claim does not recite “one or more,” “at least one” or “a plurality” of adjustable aerodynamic flaps.  Dependent claim 9 seeks to broaden the scope of claim 1 by requiring more than one aerodynamic flap. Thus, Claim 9 fails to narrow the scope of the invention by providing at least one further limitation on the rotor blade of claim 1. 
It is suggested that claim 1 (and relevant dependent claims) be amended to recite “at least one” or “one of more” adjustable aerodynamic flaps. 

Regarding the rejection of claim(s) 1,3, 6-9, 17, 19, and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Quandt, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 8, second paragraph, of the submitted Reply: 
The cited art fails to disclose the following feature(s) of claim 1: when the rotor is not rotating, the flap is in a fully extend position, and only when a limit speed of the rotor is exceeded, the centrifugal force generated by the centrifugal body exceeds the elastic force of the elastic element such that the flap drive gradually adjusts the flap form the extended position into the retracted position. Applicant(s) submit the flap drive of Quandt is configured to do the opposite, i.e. the flap is in the retracted position until a maximum rotor speed is reached and then is moved to an extended position. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. 

Rejections of dependent claims under 35 U.S.C. 102(a)(1) as being anticipated by Quandt are withdrawn in light of the argument(s) above regarding claim 1. 

	
Regarding the rejection of claim(s) 1, 4, 6-8, 13, 19, and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 9, second paragraph of the submitted Reply: 
The cited art fails to disclose the following feature(s) of claim 1: when the rotor is not rotating, the flap is in a fully extend position, and only when a limit speed of the rotor is exceeded, the centrifugal force generated by the centrifugal body exceeds the elastic force of the elastic element such that the flap drive gradually adjusts the flap form the extended position into the retracted position. Applicant(s) submit the flap drive of Bonnet is configured to adjust as a function of wind data collected at the wind turbine. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. 

Rejections of dependent claims under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet are withdrawn in light of the argument(s) above regarding claim 1. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

(A)	Specifically, claim 9 fails to further limit the subject matter of claim 1 because claim 9 contains no additional structure. Specifically, claim 9 recites “a plurality of adjustable aerodynamic flaps are arranged on the body” while claim 1 recites “an adjustable aerodynamic flap.” Claim 9 broadens the subject matter of claim 1 by adding more aerodynamic flaps to the body which previously, in claim 1, required a singular flap. Thus, claim 9 fails to set forth any additional limitations on the subject matter found in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that claim 1 (and relevant dependent claims) be amended to recite “at least one” or “one of more” adjustable aerodynamic flaps. 

	(B)	Claim 10 is rejected due to dependence on claim 9.

(C)	Specifically, claim 10 fails to further limit the subject matter of claim 1 because claim 10 contains no additional structure. Specifically, claim 9 recites “a plurality of adjustable aerodynamic flaps are arranged on the body” while claim 1 recites “an adjustable aerodynamic flap.” Claim 10 broadens the subject matter of claim 1 by adding more aerodynamic flaps to the body which previously, in claim 1, required a singular flap. Thus, claim 9 fails to set forth any additional limitations on the subject matter found in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that claim 1 (and relevant dependent claims) be amended to recite “at least one” or “one of more” adjustable aerodynamic flaps. 

	

Allowable Subject Matter
Claim(s) 1 and 19 are allowed.

Claim(s) 2, 4-18 and 21-22 depend from claim 1. 

Claim(s) 20 depend from claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745